DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 and 4-5 are rejected.
	Claim 3 has been canceled.
	Claim 6 is objected.
	Claims 7-14 are withdrawn.
	Claims 15-20 are allowed.


Terminal Disclaimer
The terminal disclaimer filed on April 11, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/859,137, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries et al. (US 2011/0132828) [hereinafter Ries].
	With respect to claim 1, Ries discloses a fluid filter system 10 having a filter assembly 16 (filter element), as shown in Fig. 1, having: a filter medium 34 (annular filter media) defining a central passage, as shown in Fig. 1; a sleeve 36 (center tube) that is disposed in the central passage of the annular filter media 34 that defines an interior space 40 (central reservoir), as shown in Fig. 1, and the annular filter media 34 surrounds the center tube 36 and the central reservoir 40, as shown in Fig. 1; a wall 72 (top open end) joined to the center tube 36 disposed along the longitudinal axis, the top open end 72 including apertures 70 (opening) allowing fluid to flow from the central reservoir 40 to the outside of the filter element 16 (see paragraph 0032); a second end cap 38 (bottom end) joined to the center tube 36 opposite the top open end 72 disposed along the longitudinal axis, as shown in Fig. 1; and a first endcap 32 (integrated seal member) that is attached to the filter element 16 at the top open end 72 that includes an outer seal member 42 (sealing portion) that is disposed radially away from the annular filter media 34, and a connecting portion 52, 46, 48, 54, 56-58 that extends at least radially away from the top open end 72 of the filter element 16 to the sealing portion 42, as shown in Fig. 2, the connecting portion 52, 46, 48, 54, 56-58 defining a plurality of apertures 57 (flow passages), as shown in Fig. 2.

	With respect to claim 2, Ries discloses wherein the connecting portion 52, 46, 48, 54, 56-58 of the integrated seal member 32 extends axially downwardly and radially outwardly from the top open end 72 of the filter element 16, such that sealing portion 42 is disposed axially between the top open end 72 and the bottom end 38, as shown in Fig. 1.

	With respect to claim 4, Ries discloses wherein the connecting portion 52, 46, 48, 54, 56-58 includes a second wall 48 (axially extending skirt) defining a bottom portion, as shown in Fig. 1, and a plurality of arms 56 (flanges) that extend axially at least radially outwardly from the skirt 48 to the sealing portion 42, as shown in Fig. 2, forming the plurality of flow passages 57 in the form of a plurality of circumferentially extending slits that are bounded circumferentially by a pair of the plurality of flanges 56, as shown in Fig. 2.

	With respect to claim 5, Ries discloses wherein the integrated seal member 32 includes a cap portion 74 (top mounting ring) at least partially defining a central aperture, as shown in Fig. 4, and a bottom surface, as shown in Fig. 1, and the plurality of flanges 56 extend axially downwardly and radially outwardly from the bottom portion of the skirt 48, and the circumferentially extending slits 57 are bound radially by the sealing portion 48 and the axially extending skirt 48, as shown in Fig. 2.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claim 6 would be allowed because the prior art of record does not show or suggest an annular wall extending down from the top mounting ring forming the central aperture, the annular wall including a radially inwardly facing surface, and a seal bead disposed on the radially inwardly facing surface in combination with the remaining limitations in the claim.  Ries teaches an annular wall extending down from the top mounting ring 74 forming the central aperture, the annular wall including a radially inwardly facing surface, as shown in Fig. 1; however, lacks a seal bead disposed on the radially inwardly facing surface, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.  Richmond et al. (US 2008/0073262) also lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 15 is allowed because the prior art of record does not show or suggest a filter element having an integrated seal member that is attached to the filter element at the top open end and includes a top annular mounting portion including a top mounting ring, and a radially inner annular wall defining a central aperture; and a connecting portion including a radially outer skirt and defining a plurality of flow passages; wherein the top mounting ring includes a continuous member lacking any thru-apertures that are in communication with the central aperture, the radially inner annular wall includes a continuous member that lacks any thru-apertures that are in communication with the central aperture, and the radially outer skirt includes a continuous member that lacks any thru-apertures, in combination with the remaining limitations in the claim.  Ries et al. (US 2011/0132828) and Richmond et al. (US 2008/0073262) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 16-20 are allowed due to their dependency on claim 15.


Response to Arguments
Applicant's arguments filed on April 11, 2022, have been fully considered but they are not persuasive. 
In response to applicant’s argument that the flow apertures in Ries are part of the end cap, not the resilient seal member: The end cap 320 of Ries has been considered to be the integrated seal member.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sealing portion in Ries is not below the top end; the integrated seal member being made of an elastomeric material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant’s arguments regarding the Richmond reference: Applicant’s amendments to claims 1 and 15 overcome the Richmond reference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778